                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TENNESSEE
                              AT GREENEVILLE
______________________________________________________________________________

BRENDA L. ADAMS                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     Civil Action No. ________________
                                    )
WAKEFIELD & ASSOCIATES, INC., )           Jury Trial Demanded
                                    )
      Defendant.                    )
______________________________________________________________________________

                                          COMPLAINT


                                        INTRODUCTION

1.    This action arises out of Defendant Wakefield & Associates, Inc.’s (hereinafter “Wakefield”)

      violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in

      its illegal efforts to collect a consumer debt from Plaintiff Sandra K. Holley (hereinafter

      “Plaintiff”) that the Plaintiff allegedly owes to App of Tennessee HM, PLLC (hereinafter

      “AOT”).

                                JURISDICTION AND VENUE

2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

3.    Venue is proper in this District because a substantial part of the events or omissions giving

      rise to Plaintiff’s claims occurred here, Plaintiff resides here, and Wakefield transacts business

      here.

                                               PARTIES

4.    Plaintiff is a natural person who resides in Greene County, Tennessee.


                                                  1


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 1 of 10 PageID #: 1
5.    Wakefield is a for-profit foreign corporation (Colorado) registered to do business in

      Tennessee with a principal office located at 10800 E Bethany Dr, Aurora, CO 80014-2697

      that maintains Incorp Services, Inc., 216 Centerview Dr, Ste 317, Brentwood, TN 37027-3226

      as its registered agent.

                                       FACTUAL ALLEGATIONS

6.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

7.    Wakefield is an agent of AOT and regularly engages in the business of using the mails and

      telephone system, sending collection letters, reporting to credit reporting agencies, including,

      Equifax, Experian, and TransUnion, paying the filing fees and process service fees to file state

      legal actions and requests for the issuance of garnishments of wages and levies of bank

      accounts, preparing sworn affidavits for its clients to sign in support of state legal actions, or

      for it to sign as an agent for its clients, and attempting to collect debts in person, all in an effort

      to collect consumer debts owed or due or asserted to be owed or due another, and is a “debt

      collector” as defined by 15 U.S.C. § 1692a(6).

8.    Wakefield has alleged that Plaintiff incurred obligations to pay money arising out of a

      transaction in which the money, property, insurance or services which are the subject of

      the transaction are primarily for personal, family or household purposes, and the obligation

      is therefore a “debt” as defined by 15 U.S.C. § 1692a(5), namely debt(s) for medical

      services alleged to have been originally owed by the Plaintiff to AOT (hereinafter “debt”).

9.    After default, the debt was assigned to Wakefield by AOT who the Plaintiff allegedly owes

      or was otherwise acquired by Wakefield for purposes of collection from the Plaintiff.

10.   The Plaintiff did not sign any contract with AOT for it to provide her medical services. See

      Massey v. Casals, 2012 Tenn. App. LEXIS 901, *11-12, 2012 WL 6697594 (Tenn. Ct. App.

                                                    2


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 2 of 10 PageID #: 2
      2012); Discover Bank v. Henson, 2008 Tenn. App, LEXIS 737, 2008 WL 5272530 at *3,

      (Tenn. Ct. App. 2008) (perm. app. den. Sup. Ct., June 15, 2009) (“[W]ithout a written

      contract signed by Defendant, Discover Bank may not recover attorney’s fees or a contract

      rate of interest.”)

11.   The Plaintiff is not aware of any lawsuit that has been filed against her on behalf of AOT

      that demands damages in the form of prejudgment interest, and even if a lawsuit has been

      filed against her in an attempt to collect the debts allegedly owed to AOT, the Plaintiff is

      not aware of any court that has awarded AOT prejudgment interest.

12.   Tenn. Code Ann. § 47-14-103(3) “provides the maximum effective rates of interest for

      certain transactions and states that for ‘all other transactions,’ the maximum effective rate

      of interest is ten percent (10%) per annum. . . . This statute does not authorize the

      assessment of interest on a debt; it provides the maximum interest rate if interest is to be

      assessed.[] Tennessee law does not provide a blanket 10% interest for all debts.” See

      Tiernan v. Capital Accounts, LLC, 2017 U.S. Dist. LEXIS 101152 at *3 (M.D. Tenn., June

      29, 2017).

13.   Tenn. Code Ann. § 47-14-109 “ provides guidance as to the date from which any interest

      assessed on certain debts shall accrue and then states that ‘in all other cases,’ the time from

      which interest is to be computed shall be the day when the debt is payable. . . . Again, the

      statute does not authorize assessment of interest on a debt; it provides the dates from which

      any such interest shall accrue. See Tiernan, supra, at *3-4.

14.   In Tennessee, “[p]rejudgment interest, i.e., interest as an element of, or in the nature of,

      damages, as permitted by the statutory and common laws of the state as of April 1, 1979,

      may be awarded by courts or juries in accordance with the principles of equity at any rate

                                                3


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 3 of 10 PageID #: 3
      not in excess of a maximum effective rate of ten percent (10%) per annum.” See Tenn.

      Code Ann. § 47-14-123.

15.   An award of prejudgment interest as damages in a civil action is within the discretion of

      the trial court. See Schoen v. J.C. Bradford & Co., 667 S.W.2d 97, 1984 Tenn. App.

      LEXIS 2605 (Tenn. Ct. App. 1984); Teague Bros., Inc. v. Martin & Bayley, Inc., 750

      S.W.2d 152, 1987 Tenn. App. LEXIS 3040 (Tenn. Ct. App. 1987); Otis v. Cambridge Mut.

      Fire Ins. Co., 850 S.W.2d 439, 1992 Tenn. LEXIS 722 (Tenn. 1992), rehearing denied, -

      - S.W.2d --, 1993 Tenn. LEXIS 142 (Tenn. Mar. 29, 1993); Otis v. Cambridge Mut. Fire

      Ins. Co., 850 S.W.2d 439, 1992 Tenn. LEXIS 722 (Tenn. 1992), rehearing denied, -

      - S.W.2d --, 1993 Tenn. LEXIS 142 (Tenn. Mar. 29, 1993); Hartman v. State -- S.W.3d --

      , 2003 Tenn. App. LEXIS 285 (Tenn. Ct. App. Apr. 14, 2003); Harrison v. Laursen, 128

      S.W.3d 204, 2003 Tenn. App. LEXIS 545 (Tenn. Ct. App. 2003), appeal denied, -- S.W.3d

      --, 2004 Tenn. LEXIS 112 (Tenn. Feb. 2, 2004).

16.   Tenn. Code Ann. § 47-14-123 “provides no help for Defendant either. That law provides

      that a court or jury may award prejudgment interest as an element of damages if permitted

      by the statutory or common laws of the state. . . . That statute clearly applies only if

      litigation is filed and the court enters judgment.” See Tiernan, supra, at * 4.

17.   The debt Wakefield is attempting to collect from Plaintiff for AOT did not involve a

      contract signed by Plaintiff with AOT and the debt never had interest added to it by AOT

      before the debt was assigned to Wakefield for collection from the Plaintiff or was otherwise

      acquired by Wakefield for purposes of collection from the Plaintiff.




                                                4


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 4 of 10 PageID #: 4
                                  Collection Communications

18.   A “communication” under the FDCPA means conveying the information regarding a debt

      directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

                               January 16, 2020 Collection Letter

19.   On or about January 16, 2020, Wakefield sent a collection letter dated January 16, 2020 to

      the Plaintiff regarding a debt allegedly owed by the Plaintiff to AOT (hereinafter

      “collection letter”). A redacted copy filed as exhibit 1 to this Complaint (hereinafter

      “Doc. 1-1”).

20.   The collection letter states that the Wakefield account number is 01-17300XXXX, the

      creditor is AOT, the principal amount of the debt is $469.00, the interest accrued on the

      debt is $97.47, and the total amount due is $566.47. See Doc. 1-1.

21.   The collection letter also states:

              Demand is hereby made for the total amount due and owing listed above.

              You are hereby notified that Wakefield and Associates, Inc. has provided
              me with your outstanding account(s) for review for litigation purposes.
              Before determining whether or not to commence litigation, I wanted to
              provide you the opportunity to pay your account(s) in full. To avoid
              litigation, please promptly pay the full sum listed above.

              If you cannot afford to pay the entire balance all at once, but are interested
              in exploring the possibility of making other arrangements so that litigation
              can be avoided, please promptly contact our office.

      See Doc. 1-1.

22.   The signature block of the collection letter contains the names of five (5) different attorneys

      and lists them all as “General Counsel” of Wakefield, which shows they are all employees

      of Wakefield. See Doc. 1-1.

23.   At the bottom of the collection letter it states:

                                                 5


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 5 of 10 PageID #: 5
             THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS
             AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION
             OBTAINED MAY BE USED FOR THAT PURPOSE.

      See Doc. 1-1. (capital letters in original)

24.   The communication by Wakefield and its employees in the form of the collection letter is a

      communication by Wakefield in connection with collection of the debt that conveys

      information regarding the debt, including the creditor alleged to be owed the debt being

      collected and the amount alleged as owed, and is a “communication” as defined by 15 U.S.C.

      § 1692a(2).

25.   The collection letter sought to collect a purported consumer debt incurred for personal, family

      or household purposes, and not for business purposes, specifically the balance allegedly owed

                      FAIR DEBT COLLECTION PRACTICES ACT

26.   The FDCPA is a federal statute which regulates debt collectors in the collection of

      consumer debts. See 15 U.S.C. §§ 1692 et seq.

27.   Congress passed the FDCPA because “[t]here is abundant evidence of the use of abusive,

      deceptive, and unfair debt collection practices by many debt collectors . . . , [e]xisting laws

      and procedures for redressing these injuries are inadequate to protect consumers . . . , and

      [m]eans other than misrepresentation or other abusive debt collection practices are

      available for the effective collection of debts.” 15 U.S.C. §§ 1692 (a), (b), and (c).

28.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

      collectors, to insure that those debt collectors who refrain from using abusive debt

      collection practices are not competitively disadvantaged, and to promote consistent State

      action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692 (e).




                                                6


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 6 of 10 PageID #: 6
29.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

      443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

      extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

      F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762 F.3d

      529, 533 (6th Cir. 2014).

30.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

      sophisticated consumer’—the usual objective legal standard in consumer protection cases.’

      Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007). (internal

      quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539 F.3d 327,

      333 (6th Cir. 2008)”. Stratton, supra, at 450.

                       False Representation of the Amount of the Debt

31.   By attempting to collect prejudgment interest on a debt when there is no contract signed

      by the Plaintiff with AOT allowing for the addition of interest to the principal amount, and

      when no court has awarded AOT prejudgment interest on a judgment entered against the

      Plaintiff, by stating that $97.47 in interest had accrued on the debt, Wakefield is falsely

      representing the amount of the debt owed by the Plaintiff when the collection letter was

      sent to her.

32.   On information and belief, Wakefield added prejudgment interest to the debt in its system

      when it started collecting it, resulting in the demand for prejudgment interest in the

      collection letter. See Doc. 1-1.

33.   By communicating to the Plaintiff that she owes a greater amount than what she actually

      owes and implying that the prejudgment interest would continue to accrue on the debt until




                                               7


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 7 of 10 PageID #: 7
      it was paid, Wakefield violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(2)(B), 1692e(5),

      1692e(10), 1692f, and 1692f(1). See Doc. 1-1.

                   Failure to Send Notices That Contains the Amount of the Debt

34.   The communications by Wakefield in the form of the AOT and SPS collection letters are

      each the initial communication by Wakefield in connection with collection of the debts

      from the Plaintiff.

35.   The AOT and SPS collection letters state the amount owed as of the date of the AOT

      collection letter is $3,161.80 and the amount owed as of the date of the SPS collection letter

      is $1,053.50 , including prejudgment interest added to the principal amounts of the debts since

      Wakefield began attempting to collect the debt, when there were no contracts signed by the

      Plaintiff that stated interest would be added to the debts after default, and which is not allowed

      in Tennessee except when demanded as damages. See Tiernan, supra.

36.   Within five days after the initial communications in the form of the AOT and SPS

      collection letters, Plaintiff had not paid the debts.

37.   Within five days after the initial communications in the form of the AOT and SPS

      collection letters, Wakefield failed to send Plaintiff a written notice containing the correct

      amounts of the debts owed, in violation of 15 U.S.C. § 1692g(a)(1).

                                        TRIAL BY JURY

38.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. US Const. amend.

      7. Fed.R.Civ.P. 38.

                                     CAUSES OF ACTION

                                          COUNT I-VII




                                                  8


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 8 of 10 PageID #: 8
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                         15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(2)(B),
                             1692e(5), 1692e(10), 1692f, 1692f(1)

39.   Plaintiff incorporates by reference all above paragraphs as though fully stated herein.

40.   The foregoing acts and omissions of Wakefield constitute numerous and multiple FDCPA

      violations with respect to Plaintiff, including, but not limited to each and every one of the

      above-cited FDCPA provisions.

41.   As a result of the FDCPA violations, Plaintiff is entitled to actual damages pursuant to 15

      U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury; statutory damages

      of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and

      costs pursuant to 15 U.S.C. § 1692k(a)(3) from Wakefield.

                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Wakefield:

                                           COUNT I-VII

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                         15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(2)(B),
                             1692e(5), 1692e(10), 1692f, 1692f(1)

      •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Wakefield

           and for Plaintiff, in an amount to be determined at trial by a jury;

      •    for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the amount

           of $1,000.00 against Wakefield, and for Plaintiff;

      •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

           1692k(a)(3) against Wakefield and for Plaintiff; and

      •    for such other and further relief as may be just and proper.

                                                  9


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 9 of 10 PageID #: 9
  10/26/20                          Respectfully submitted,

                                    BRENDA L. ADAMS



                                    s/      Alan C. Lee
                                    Alan C. Lee, BPR # 012700
                                    P. O. Box 1357
                                    Talbott, TN 37877-1357
                                    (423) 581-0924
                                    aleeattorney@gmail.com

                                    Attorney for Plaintiff




                                      10


Case 2:20-cv-00222-TAV-CRW Document 1 Filed 10/26/20 Page 10 of 10 PageID #: 10
